Citation Nr: 0610287	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which reopened and denied service connection for asbestosis.  
In April 2004, the veteran testified at a Travel Board 
hearing at the RO.  

In an August 2005 decision, the Board reopened the veteran's 
claim for service connection for asbestosis and remanded the 
claim for further development.  A March 2006 motion to 
advance the case on the Board's docket was granted by the 
Board in April 2006.


FINDINGS OF FACT

The veteran does not have a confirmed current medical 
diagnosis of asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in United States shipyards and United States Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease.  

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000, 65 Fed. Reg.  33422 (2000).  

The veteran seeks service connection for asbestosis as a 
result of claimed asbestos exposure aboard ship in the Navy.  
He served on active duty from June 1944 to June 1946.  This 
included service aboard the U.S.S. Charles A. McAllister and 
the U.S.S. Big Chief.  Given his shipboard duties in the 
Navy, the Board will address the veteran's claim, for the 
limited purposes of this decision, as though he may have had 
some asbestos exposure at that time.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any lung disorders, including 
asbestosis.  

Post-service private and VA treatment records show treatment 
for variously diagnosed lung problems, including chronic 
obstructive pulmonary disease (COPD).  

The first post-service evidence of any possible asbestosis is 
in August 1996, decades after the veteran's period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An August 1996 statement from A. J. Schonfeld, D.O., noted 
that a single posterior-anterior X-ray was reviewed.  Dr. 
Schonfeld reported that the film showed bilateral pleural 
thickening.  Dr. Schonfeld stated that pleural thickening of 
that type was seen following asbestos exposure and was 
consistent with the diagnosis of pleural asbestosis.  

A January 1997 statement from S. L. Altschuler, M.D., 
reported that a review of data from the records of the 
veteran revealed that his crew member status aboard merchant 
ships was that of a mariner in the deck department and that 
his sea service history spanned two years.  It was noted that 
there was a separate roentgenographic interpretive report of 
chest films with findings of bilateral pleural thickening.  
Dr. Altschuler stated that shipboard exposure to loose 
asbestos fibers during the veteran's seafaring employment was 
amply indicative of his present malady being caused by the 
asbestos toxin exposure incident to his sailing occupation.  
Dr. Altschuler indicated that the veteran suffered from 
asbestos-related pleural disease, present bilaterally.  

An April 1997 radiological report, regarding the veteran's 
chest, from the Community Medical Center Healthcare System 
noted that there was some fullness just lateral to the left 
hilum.  The examiner noted that he did not have any previous 
films of the veteran's chest and that the lateral view did 
not demonstrate an abnormality.  The examiner indicated that 
he thought that that did represent an abnormality and he 
suggested that oblique films of the chest be performed.  It 
was noted that the veteran's lungs were otherwise clear.  
Another April 1997 entry from that facility, as to oblique 
films of the veteran's chest, noted that the original finding 
that was seen on the chest radiography was probably related 
to overlapping vessels.  It was reported that there was a 
second incidental finding of questionable significance noted, 
and that repeat views were suggested.  

April 1997 and May 1997 statements from the veteran's 
attorney indicated that he had received proceeds of a 
settlement reached with the UNR Asbestos Disease- Claims 
Trust.  

A December 2001 report from B. N. Minora, MD, noted that the 
veteran had bilateral pleural lung disease that was a direct 
result of occupational exposure to asbestosis.  A subsequent 
December 2001 report from Dr. Minora noted diagnoses 
including an upper respiratory infection and COPD, stable.  

An August 2002 VA respiratory examination report noted that 
the veteran reported that he was gunner on a ship in the Navy 
and that he was exposed to asbestos.  It was noted that there 
was no history of asthma and that the veteran was not 
receiving any kind of treatment for his lungs.  The examiner 
related an impression of mild obstructive lung disease, 
secondary to smoking; no evidence of asbestos-related lung 
disease on the chest film; and no consequences of asbestos 
exposure seen on the veteran's pulmonary function tests.  

An October 2005 VA respiratory examination report noted that 
the veteran's claims file was reviewed.  The veteran reported 
that he was a Navy gunner on a ship from 1944 to 1946 and 
that he was exposed to asbestos.  He stated that he smoked 
heavily for twenty years and then decreased his smoking.  The 
veteran noted that he still smoked on and off, but not as 
much as before.  It was noted that there was no history of 
asthma and that the veteran had never been hospitalized for 
his lungs.  

The examiner reviewed the veteran's medical history in detail 
and specifically noted that statements from Dr. Altschuler 
and Dr. Schonfeld.  The examiner indicated that the veteran 
had mild obstructive lung disease due to smoking.  The 
examiner stated that because of the inconsistencies in chest 
X-ray reports, they repeated a chest X-ray in October 2005 
and it showed a small linear nodule in the left base close to 
the diaphragm with a little bit of tenting of the diaphragm.  
The examiner stated that there was no evidence of asbestos-
related lung disease and that no pleural plaques were seen.  
The examiner indicated that he reviewed all of the chest X-
rays that the veteran had in the past at that VA facility and 
that an X-ray in January 1974 was normal.  It was also 
reported that an X-ray in August 2002 showed no mass, no 
pleural plaques, and no radiographic evidence of asbestos.  
The examiner reported that he obtained a computed axial 
tomography (CAT) scan of the veteran's chest and that it 
showed no pleural plaques, no calcifications, and no 
parenchymal disease related to asbestos.  It was noted that 
there was a small left basilar nodule in the left base close 
to the diaphragm with a little bit of tenting of the 
diaphragm.  The examiner indicated that in his opinion, the 
veteran did not have asbestos-related lung disease according 
to the CAT scan and the X-rays obtained.  The examiner stated 
that he had reviewed the CAT scan and chest X-rays himself 
with a radiologist and that was the radiologist's opinion, 
and his opinion was the same.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the August 1996 statement from Dr. 
Schonfeld noted that only a single posterior-anterior X-ray 
was reviewed that showed bilateral thickening.  Dr. Schonfeld 
stated that pleural thickening of that type was seen 
following asbestos exposure and was consistent with the 
diagnosis of pleural asbestosis.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  The 
Board observes that there is no indication that Dr. Schonfeld 
reviewed the veteran's claims file in providing his opinion.  
Given those circumstances, his opinion has less probative 
value in this matter.  

Additionally, the Board notes that the January 1997 statement 
from Dr. Altschuler indicated that the veteran had asbestos-
related pleural disease, present bilaterally.  Dr. Altschuler 
noted that a review of the data from the records of the 
veteran revealed that he was a crew member aboard merchant 
ships.  However, Dr. Altschuler did not specifically say 
which records he had reviewed of the veteran.  In fact, he 
solely referred to a separate interpretive report of chest 
films with findings of bilateral pleural thickening.  There 
is no indication that he reviewed the veteran's entire claims 
folder in providing his opinion.  Further, the December 2001 
report from Dr. Minora indicated that the veteran had 
bilateral pleural lung disease that was a result of 
occupational exposure to asbestosis.  However, as with Dr. 
Altschuler, there is also no indication that Dr. Minora 
reviewed the veteran's entire claims file in providing that 
opinion.  See Swann.  Therefore, the opinions of Dr. 
Altschuler and Dr. Minora also have less probative value in 
this matter.  

The July 2002 VA respiratory examination report related an 
impression that included COPD, secondary to smoking, and no 
evidence of asbestos-related lung disease on chest film.  The 
Board notes that there is no indication that the VA examiner 
reviewed the veteran's claims file in providing those 
diagnoses.  See Swann.  Therefore, the July 2002 VA 
examination report is also less probative in this matter.  

The October 2005 VA respiratory examination report 
specifically noted that the veteran's claims file was 
reviewed.  The examiner discussed the veteran's medical 
history, to include referring to the opinions of Dr. 
Altschuler and Dr. Schonfeld.  Previous X-ray reports were 
also discussed by the examiner.  Additionally, the examiner 
had the veteran undergo another chest X-ray and a CAT scan 
and after reviewing those results, as well as the veteran's 
entire claims file, specifically found that the veteran did 
not have asbestos-related lung disease.  The examiner also 
consulted with a radiologist in reaching his conclusions.  
Therefore, the Board finds that the opinion provided by the 
examiner at the October 2005 VA respiratory examination is 
most probative evidence in this case, and is more probative 
than the opinions provided by Dr. Schonfeld, Dr. Altschuler, 
and Dr. Minora.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  As noted above, the probative medical 
evidence shows that the veteran does not currently have 
asbestosis.  Therefore, there can be no service connection 
for that disorder.  

The veteran has alleged in statements and testimony that he 
currently has asbestosis that had its onset during his period 
of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, it must be 
concluded that asbestosis was not incurred in or aggravated 
by service, and service connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2002, a rating 
decision in January 2003, a statement of the case in 
September 2003, and a supplemental statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, __ 
Vet.App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, 
VA has satisfied its duty to notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


